Mr. Justice Yantis delivered the opinion of the court: During May and June, 1936, claimant, The Borden Company, sold and delivered eighteen (18) gallons of “ice cream sherbet” to the Illinois Industrial Home for the Blind, one of the charitable institutions maintained and operated by the State of Illinois. The records at the institution show that the merchandise was received and used, and it further appears that there were unexpended funds remaining in the appropriation for said institution, out of which the bill for same could have been paid. It further appears that such appropriation lapsed however before said claim was presented for payment; that $23.40 is the usual and customary charge for such merchandise, and that the bill has never been paid. As heretofore held in the case of Rock Island Sand & Gravel Co. vs. State, 8 C. C. R. 165 and other cases, “Where claimant has rendered services or furnished supplies to the State on the order or request of an official authorized to contract for the same, and submits a bill therefor within a reasonable time, and due to no negligence or fault on the part of claimant same is not approved and vouchered for payment before the appropriation from which it is payable lapses, an award for the reasonable and customary value of the services or supplies will be made where, at the time the obligation was incurred, there were sufficient funds remaining unexpended in the appropriation to pay for the same.” No sufficient showing of negligence or fault upon the part of claimant to justify non-payment of the bill appears, and pursuant to the rulings heretofore made, an award is hereby allowed in favor of claimant in the sum of $23.40.